— In an action, inter alia, to enforce an insurance contract, the defendant third-party plaintiff appeals from so much of an order of the Supreme Court, Orange County (Hopkins, J.H.O.), dated October 3, 1988, as denied its motion for partial summary judgment.
Ordered that on the court’s own motion, the appeal is dismissed as academic, without costs or disbursements.
In light of our determination affirming the dismissal of the complaint in this action (see, Carven Assocs. v American Home Assur. Corp., 175 AD2d 790 [decided herewith]), the instant appeal is rendered academic, and, accordingly, is dismissed. Mangano, P. J., Hooper, Harwood and Balletta, JJ., concur.